Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered April 11, 1983, convicting him of bail jumping in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
With few exceptions, not here relevant, a plea of guilty waives all antecedent nonjurisdictional defects in a criminal proceeding *823(People v Manzo, 99 AD2d 817). Thus, “only those issues fully disclosed in the record which relate either to the exercise of jurisdiction by the court or to the voluntary and knowing nature of the plea are appealable after a plea of guilty” (People v Thomas, 74 AD2d 317, 319-320, affd 53 NY2d 338). The issues raised by the defendant pertaining to the Grand Jury proceedings, and an alleged Sandoval error, do not relate to the court’s jurisdiction (cf. People v Iannone, 45 NY2d 589, 600-601), nor do they relate to the voluntariness of the plea itself (see People v Harris, 61 NY2d 9). As such, the issues raised herein do not survive the defendant’s counseled plea of guilty and are not re viewable on appeal (see People v Corti, 88 AD2d 345).
In any event, were we to review the issues presented, we would conclude that they are without merit. Mollen, P. J., Ti-tone, Thompson and Weinstein, JJ., concur.